Citation Nr: 0900438	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-28 023	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected bilateral pes 
planus.

3.  Entitlement to service connection for a right knee 
disability as secondary to service-connected bilateral pes 
planus.

4.  Entitlement to service connection for hepatitis C.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic digestive disorder.

6.  Entitlement to a temporary total rating based on a period 
of hospitalization in August 2005.

7.  Entitlement to an effective date prior to July 11, 2005 
for the assignment of a 50 percent rating for bilateral pes 
planus.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1980.

In July 2002, the RO in St. Louis, Missouri increased the 
disability rating for the veteran's service-connected 
bilateral pes planus from 10 to 30 percent, effective from 
April 4, 2002.  The veteran initiated an appeal, expressing 
disagreement with both the assigned rating and the effective 
date.  In August 2003, while the appeal was pending, the RO 
in Wichita, Kansas made the 30 percent rating effective from 
December 1, 2000, based on a finding of clear and 
unmistakable error.  The prior decision was otherwise 
confirmed.

In May 2004, the Board of Veterans' Appeals (BVA or Board) 
denied a rating in excess of 30 percent for bilateral pes 
planus and denied an effective date earlier than December 1, 
2000 for the 30 percent evaluation.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2004, the parties to the 
appeal filed a joint motion asking the Court to vacate the 
Board's May 2004 decision and remand the matter for 
readjudication.  The parties agreed, in essence, that it was 
unclear from the record whether all relevant VA treatment 
reports had been obtained.  The Court granted the motion 
later that same month.

The Board remanded the case for additional development in 
January 2005.  In September 2005, while the case was in 
remand status, the Appeals Management Center Resource Unit in 
Bay Pines, Florida increased the rating for the veteran's pes 
planus from 30 to 50 percent, effective from July 11, 2005.  
The prior decisions were otherwise confirmed.

In January 2006, the Board denied the veteran's claim for an 
effective date prior to December 1, 2000 for the assignment 
of a 30 percent rating for bilateral pes planus.  The Board 
determined that his appeal for a rating in excess of 50 
percent for that disability had been withdrawn.  The veteran 
appealed to the Court.  By a memorandum decision dated in 
June 2008, the Court reversed the Board's determination that 
the veteran had withdrawn his appeal for a rating in excess 
of 50 percent for bilateral pes planus, and remanded that 
matter to the Board for adjudication and a decision on the 
merits.  The Board's decision was otherwise affirmed.

The record shows that in May and September 2006, while the 
appeal to the Court was pending, the veteran perfected 
additional issues for the Board's review, on appeal from 
March 2004 and February 2006 decisions by the RO in Wichita; 
specifically, entitlement to service connection for 
disability of the knees as secondary to service-connected 
bilateral pes planus, entitlement to service connection for 
hepatitis C, whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a chronic digestive disorder, and entitlement 
to a temporary total rating based on a period of 
hospitalization in August 2005.  (Although the RO denied 
service connection for a "bilateral leg condition" in its 
February 2006 decision, the veteran subsequently clarified in 
his notice of disagreement (NOD), dated in March 2006, that 
he was seeking service connected for a bilateral knee 
condition.)  Those issues are now before the Board.

In March 2008, the veteran submitted an NOD with regard to a 
January 2008 decision of the RO in Wichita that denied TDIU.  
In addition, in its decision of June 2008, the Court noted 
that the veteran, in an October 2005 submission, had taken 
issue with the effective date the RO assigned for the 50 
percent evaluation for bilateral pes planus.  Thus far, it 
does not appear that he has been furnished a statement of the 
case (SOC) with respect to either of these issues.  See, 
e.g., 38 C.F.R. § 19.29.  This matter is discussed in further 
detail, below.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this appeal is being REMANDED 
for additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

The most recent SOCs and supplemental SOC (SSOC) addressing 
issues #1 through 6 (as enumerated above, on the title page) 
were mailed to the veteran in October 2005, April 2006, and 
August 2006.  Additional evidence, pertinent to some of those 
issues (including, in particular, the claim for an increased 
rating for bilateral pes planus), has been added to the 
record since that time, and neither the veteran nor his 
representative has waived initial consideration of that 
evidence by the agency of original jurisdiction (AOJ).  The 
AOJ must review this evidence, together with the evidence 
previously of record, and re-adjudicate the veteran's claims.  
See 38 C.F.R. § 20.1304(c).

As discussed above, the veteran has filed timely NODs with 
respect to his entitlement to (1) an effective date prior to 
July 11, 2005 for the assignment of a 50 percent rating for 
bilateral pes planus and, (2) TDIU.  See Introduction, supra.  
To date, no SOC as to those issues has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the issue for the issuance of an SOC.

On VA Forms 9, dated in May and September 2006-submitted to 
perfect appeals relative to issues #2 through 6, above-the 
veteran checked boxes indicating that he wanted "a BVA 
hearing at a local VA office before a Member, or Members, of 
the BVA."  The veteran is entitled to a hearing before the 
Board as a matter of right.  38 C.F.R. § 20.700(a).  Because 
he has requested a Board hearing at the RO, his claims file 
must be returned to the AOJ.  A remand is required.  
38 C.F.R. §§ 19.9, 20.704.

For the reasons stated, this case is REMANDED for the 
following actions:

 (Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.) 

1.  Take adjudicatory action on issues #1 
through 6 (as enumerated above, on the title 
page), in light of the entire record.  If 
any benefit sought remains denied, furnish 
an SSOC to the veteran and his 
representative.

2.  Unless one or both of the claims is 
resolved by granting the benefits sought, or 
one or both of the NODs is withdrawn, 
furnish an SOC to the veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
veteran's entitlement to (a) an effective 
date prior to July 11, 2005 for the 
assignment of a 50 percent rating for 
bilateral pes planus and, (b) TDIU.  Those 
issues should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

3.  Thereafter, schedule the veteran for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.  The 
veteran's representative (Disabled American 
Veterans) should be afforded an opportunity 
to review the claims file in preparation for 
the hearing.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, and to 
appear at a Board hearing, the claims file should be returned 
to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

